COURT OF APPEALS
                                    SECOND DISTRICT OF TEXAS
                                         FORT WORTH

                                       NO. 02-13-00190-CV


Chaliese Rippey and all other occupants        §   From County Court at Law No. 1 of

                                               §   Tarrant County (2010-087757-1)
v.
                                               §   March 13, 2014

Chase Home Finance, LLC                        §   Opinion by Justice McCoy

                                          JUDGMENT

            This court has considered the record on appeal in this case and holds that

     there was no error in the trial court’s judgment. It is ordered that the judgment of

     the trial court is affirmed.

            It is further ordered that Chaliese Rippey pay all costs of this appeal, and

     these costs be paid from the cash deposit in lieu of bond made with the clerk of

     the trial court for which let execution issue. The clerk of the trial court shall

     refund the remainder of this cash deposit in lieu of bond to Chaliese Rippey.


                                            SECOND DISTRICT COURT OF APPEALS


                                            By _/s/ Bob McCoy___________________
                                               Justice Bob McCoy